Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensler (US 20180245754) in view of Allen (US 20110080742) and Jiang (US 20160178138)
Gensler teaches

9. A lamp comprising: 
a tube body (i.e. covering 20, 152, 202), having a perimeter defined by a sidewall of the tube body for enclosing a hollow interior (Fig. 1), in which the exterior surface of the sidewall is textured to increase light diffusivity (abstract, par. 7, 43, 45: exterior is abraded or roughened to diffuse light) and an interior surface of the sidewall is not substantially textured to provide that a roughness of the exterior surface of the sidewall that is textured is greater than a roughness for the interior surface of the sidewall that is not substantially textured (par. 43, 45), 
wherein the exterior surface of the sidewall that is textured and the interior surface of the sidewall that is not substantially textured have a same composition extending across an entirety of the sidewall (Fig. 1-2, 6, par. 24, 42, 48: covering 20, 152, 202 typically made of plastic with glass additives)
wherein the glass tube body is composed of self-diffusive plastic and the exterior surface of the plastic tube body does not include diffusive coatings present thereon (par. 44-45); and 
at least one light emitting diode (LED) on a printed circuit board substrate that provides the light positioned within the hollow interior of the glass tube body (Fig. 1), the glass tube body having a curvature entirely encircling the at least one light emitting diode (Fig. 1), 

Gensler is silent to the tube body made of glass that does not include diffusive coatings present thereon and wherein edges of the printed circuit board substrate are directly connected to the interior surface of the sidewall of the glass tube body;

Allen teaches 

A third design aspect is to provide Lambertian or nearly Lambertian scattering of the light by the light diffuser. An ideal Lambertian scatterer results in a Lambertian intensity distribution at the output for any possible input distribution, even in the extreme case of a collimated beam oflight as the input. Where the input intensity distribution of the light to the diffuser is a Lambertian or approximately Lambertian distribution relative to the optical axis of the LED light source, the function of the diffuser is to redirect that intensity distribution into a Lambertian distribution relative to the normal (that is, perpendicular unit vector) to the surface of the diffuser. A Lambertian scatterer, or a relatively strong near Lambertian scatterer, is generally sufficient to accomplish this. Various materials that are typically used in existing omnidirectional lamps, such as transparent or translucent glass, quartz, ceramic, plastic, paper, composite, or other optically transmissive material having low optical absorption, can provide Lambertian, or sufficiently strong, scattering.  The scattering can be produced by a roughening or frosting of the surface of the scattering medium (for example by chemical etching, or mechanical abrasion, or cutting with a mechanical tool or a laser, or so forth). Additionally or alternatively, the scattering can be produced by a scattering coating or paint or laminate applied to the surface, or by scattering within the bulk medium by suspension of scattering particles in the medium, or by grain boundaries or dopants within the medium (in the case of a heterogeneous medium), or by other scattering mechanisms or combinations thereof (par. 65).  

As per Allen’s teachings, it is well known for a glass-made lamp to be roughened or abraded at the outer surface to achieve diffusing property.  The glass material is also a material among other materials, such as quartz, paper, composite, or plastic, which can be used to make the diffuser.  Allen further teaches the glass lamp includes an opening 20 to receive a PCB 16 having LEDs 12 and chips thereon such that, as seen in Figs. 2-4, 7-8, the PCB is adjacent to the inner surface of the lamp.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Allen so that the lamp can be made with conventional glass material thereby resulting in desirable characteristics exhibited by glass.  Although not expressly stated in Allen, it would have also been obvious that the PCB can be directly connected to the inner cover since it needs to fill the opening at the bottom.

Gensler discloses that “the covering 20 and lens 24 are unitary, contiguous, and made of the same material” and the unitary cover completely surrounds the PCB 12 and has a top section resembling an arc (Fig. 2, par. 36).

Gensler is silent to the glass tube body having a circular cross section with a curvature of the circular cross section entirely encircling the PCB substrate.

However, Jiang discloses that it is well known for a PCB (2, Fig. 1) to be surrounded by a circular section of the cylindrical/tubular glass lighting device (Fig. 1, 5). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jiang so that the PCB can be completely surrounded by a desirable structural shape including circular or cylindrical shape.

Furthermore, changing size and shape have been recognized as an obvious expedient and merely a design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Re claim 10.9, see discussion regarding claims above. 

Re claim 11.10, wherein the circuit board further comprises an internal built in regulating electronics and printed circuitry providing electrical communication between the regulating electronics and the light emitting diodes (LED) (Gensler, par. 24-26: engine 14 comprises elements to modify or diffuse light produced by LEDs; Allen, par. 35, 62, 104).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensler (US 20180245754)/Allen (US 20110080742)/ Jiang (US 20160178138) in view of Park (US 20110292302)
Re claim 12, Gensler is silent to the exterior surface of the sidewall that is textured has a root mean square (RMS) roughness greater than 700 nm and smaller than 10 microns and the interior surface of the sidewall that is not substantially textured has a root mean square (RMS) roughness that is less than 650 nm.

Park teaches [0114] FIGS. 27(a) and 27(b), FIGS. 28(a) and 28(b) and FIGS. 29(a) and 29(b), respectively show a diagram and a photograph explaining a light distribution according to a surface roughness of a lead frame. Referring to FIG. 27(a), in the case of a mirror surface having a low level of surface roughness (a roughness on the nano scale, less than several nm), it is in compliance with a reflection law in which an incident angle and a reflection angle have the same size. That is, an incident angle refers to an angle formed by a direction of light with respect to a straight line (a normal) perpendicular to a boundary surface, and a reflection angle refers to an angle formed by a direction of light when the light is reflected from the boundary surface to go on with respect to the normal. In an ideal mirror surface, light incident on the surface of a lead frame is reflected to have a reflection angle the same as an incident angle, and no surface scattering is generated. FIGS. 28(a) and 28(b) show light distribution in the case of a surface roughness on a submicron scale or less, and the light distribution of reflected incident light has an internal reflection and a slight scattering distribution. That is, a part of the incident light is reflected and a slight scattering distribution occurs at the surface of the lead frame. This scattering is referred to as Gaussian scattering. Next, FIGS. 29(a) and 29(b) show light distribution in the case of a surface roughness on a micron scale or less. In this case, there is a low level of light distribution within reflected light, and a light scattering distribution is 

As can be seen, the roughness is known to be from low nano to micron scale which is for varying distribution of light.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Park for distributing light in a desirable manner according to the roughness ranges.

Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gensler (US 20180245754)/Allen (US 20110080742)/ Jiang (US 20160178138) in view of Couch (US 20160231491)
Re claim 13, Gensler is silent to a low refractive index coating present on an exterior surface of the sidewall that is textured.

Couch teaches a layer with low index of 1.3 is well known to be coated on a light body (Fig. 1-3, par. 32, 26)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Couch so that light can be refracted in a desirable manner.

Re claim 14, wherein a refractive index of the low refractive index coating ranges from 1.3 to 1.5 (Couch, par. 32), and the refractive index that increases the transmittance of the glass tube body by a percentage ranging from less than 50% to above 70% when compared to an identical structure not including the low refractive index coating (less than 50% can be 0 to infinity; although Couch being silent to specific percentage, it would have also been obvious that Couch’s teachings would fall within the range)


Remarks
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MAI whose telephone number is (571)272-8283.  The examiner can normally be reached on M-F 8-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thien T Mai/
Primary Examiner, Art Unit 2887